        Case: 4:21-cv-01417-BYP Doc #: 1 Filed: 07/23/21 1 of 3. PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

ANDREA LAMBE,                                    ) CASE NO.: 4:21-cv-01417
                                                 )
              Plaintiff,                         ) JUDGE
                                                 )
-v-                                              )
                                                 ) NOTICE OF REMOVAL
TMI EMPLOYEE MANAGEMENT, L.P.,                   )
                                                 )
              Defendant.                         )

       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant TMI Employee Management,

L.P. (“Defendant”) files this Notice of Removal to this Court of an action pending against it in

the Court of Common Pleas, Mahoning County, Ohio. Removal is based on the following

grounds:

       1.     On or about June 22, 2021, Plaintiff Andrea Lambe commenced an action against

Defendant in the Court of Common Pleas, Mahoning County, Ohio (the “State Action”). That

action bears the same title as the above caption and is docketed in the Court of Common Pleas,

Mahoning County, Ohio as Case No. 2021 CV 01058.

                                        TIMELY REMOVAL

       2.     On June 22, 2021, Defendant’s counsel received copies of the Summons and the

Complaint. Copies of the Summons and Complaint served on Defendant are attached as Exhibit

A. Defendant received service of the Summons and Complaint on June 28, 2021.

       3.     Exhibit A constitutes all pleadings filed in the State Action.

       5.     This Notice of Removal is being filed within 30 days of receipt by Defendant of

the Summons and the Complaint on Defendants, and therefore it is timely filed pursuant to 28

U.S.C. § 1446(b).
            Case: 4:21-cv-01417-BYP Doc #: 1 Filed: 07/23/21 2 of 3. PageID #: 2




                            FEDERAL QUESTION JURISDICTION

        Defendant is entitled to remove this action to this Court under 28 U.S.C. § 1441 because

this Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 as the claims asserted in the

Complaint arise under the laws of the United States.

        8.       The Complaint alleges gender discrimination and retaliation under Title VII of the

Civil Rights Act of 1964 as amended, 42 U.S.C. §2000e, et seq. (Complaint ¶¶ 141-161), and

violation of the Families First Coronavirus Response Act, 29 U.S.C. § 2601 (¶¶ 162-168). This

Court has original jurisdiction over the claims pursuant to 28 U.S.C. § 1331(a) because the

complaint expressly raises federal questions.

                                               VENUE

        9.       Venue is proper in this district because Mahoning County is within this federal

district.

                                              NOTICE

        10.      Promptly after the filing of this Notice, Defendant will serve written notice of this

removal on all parties and file a copy of this Notice of Removal with the Clerk of the Court of

the Court of Common Pleas, Mahoning County, Ohio. A copy of the Notice of Filing Notice of

Removal is attached as Exhibit B.

        WHEREFORE, Defendant respectfully requests that this action be removed to this Court.




                                                   2
        Case: 4:21-cv-01417-BYP Doc #: 1 Filed: 07/23/21 3 of 3. PageID #: 3




                                              Respectfully submitted,


                                             /s/ Rebecca J. Bennett
                                             Rebecca J. Bennett (0069566)
                                             Rose Marie L. Fiore (0065243)
                                             Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                             Key Tower
                                             127 Public Square, Suite 4100
                                             Cleveland, OH 44114
                                             Ph:      216-241-6100
                                             Fax:     216-357-4733
                                             Email: rebecca.bennett@ogletree.com
                                                      rosemarie.fiore@ogletree.com

                                             Attorney for Defendant


                                CERTIFICATE OF SERVICE

       I hereby certify that on July 23, 2021, a copy of the foregoing was electronically filed

with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all parties

by operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s system. A copy of the foregoing was also sent via email to:


               Brian D. Spitz
               Rocco J. Screnci
               The Spitz Law Firm, LLC
               25200 Chagrin Blvd., Suite 200
               Beachwood, OH 44122
               Brian.spitz@spitzlawfirm.com
               Rocco.screnci@spitzlawfirm.com

               Attorneys for Plaintiff

                                              /s/ Rebecca J. Bennett
                                              One of the Attorneys for Defendant

                                                                                         47600333.1




                                                3
